DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Amol Kavathekar on 07/29/2022. 
The application has been amended as follows: 
Claim 23, line 14, “a position sensor deployed” is amended as follows: “a position sensor operating independently from the optical sensor and deployed”.
Claim 35, line 4, “a cap with a bore” is amended as follows: “a cap with a central bore”.

Allowable Subject Matter 
Claims 23-42 are allowed over the prior arts of records.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Whalley et al. (US 2013/0310756), Brown (US 5,792,117), Forlani et al. (US 10,384,014), Brady et al. (US 2014/0288422).
Regarding claim 23, the cited prior arts fail to disclose/teach among all the limitation or render obvious an apparatus for use with a liquid delivery system wherein the apparatus comprises a sliding cover and a set of sensors housed in the sliding cover, wherein the set of sensors comprises an optical sensor and a position sensor operating independently from the optical sensor, wherein the processing system is configured to receive the outputs from the set of sensors to determine a location of the plunger along the cylinder, in combination with the total structure and function as claimed. No combination of prior art was found to teach or suggest each and every element of claim 23.
Regarding claim 35, the cited prior arts fail to disclose/teach among all the limitation or render obvious an apparatus for use with a pen injector wherein the apparatus comprises a cap with a central bore, a cradle slidingly counter within the central bore, and a set of optical and position sensors, wherein said cradle configured for receiving an end portion of the pen injector, said cradle being spring biased towards an end position for engaging the end portion of the pen injector when said cap is in said first position, and being retractable to move together with the end portion of the pen injector as said cap slides to said second position, in combination with the total structure and function as claimed. No combination of prior art was found to teach or suggest each and every element of claim 35.
Examiner notes: see also the notice of allowance of application 15/743,169.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783